Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 22-42 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 22, there is no teaching, suggestion, or motivation for combination in the prior art to a write circuitry configured to perform the write process including a partial program operation on the at least one of the multi-level memory transistors for ID level reduction and a partial erase operation on the at least one of the multi-level memory transistor for ID level raise; and a read circuitry configured to perform a first verification read after the partial program operation to determine how a reduced ID level is compared to a target ID mean, the read circuitry is further configured to perform a second verification read after the partial erase operation to determine how a raised ID level is compared to the target ID mean, and wherein the write process to the target value is determined to be completed when an ID level of the at least one of the multi-level memory transistors falls within the target ID range.
4.	With respect to dependent claims 23-31, since these claims are depending on claim 22, therefore claims 23-31 are allowable subject matter. 
5.	With respect to independent claims 32, there is no teaching, suggestion, or motivation for combination in the prior art to digital-to-analog (DAC) function configured 
6.	With respect to dependent claims 33-37, since these claims are depending on claim 32, therefore claims 33-37 are allowable subject matter. 
7.	With respect to independent claims 38, there is no teaching, suggestion, or motivation for combination in the prior art to  receiving, at a first NVM device of the plurality of NVM devices, a set of digital inputs of (xl, x2,..., to xi), i being a natural number, through the bus system; converting, using digital-to-analog (DAC) function, the set of digital inputs to a set of analog values; outputting, based on the set of digital inputs, a set of weight values of (wl, w2,..., to wi) stored in corresponding NVM cells to a multiplexor function of the first NVM device; generating an analog MAC result of the set of analog values and the set of MAC weight values of (xlwl+x2w2+...+xiwi); converting the analog MAC result to a digital MAC value; and Application No.: 17/330,179-8- Docket No.: CD19095C1transmitting a digital MAC result that is based on the digital MAC value to a second NVM device, wherein the digital MAC result is one of a set of digital inputs for the second NVM device.
8.	With respect to dependent claims 39-42, since these claims are depending on claim 38, therefore claims 39-42 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Shukuri (Pub. No.:  US 2003/0198086).
		Shukuri (Pub. No.:  US 2003/0198086) shows multi-value memory cells with partial erase.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
02/09/2022
/HAN YANG/
Primary Examiner, Art Unit 2824